The opinion of the court was delivered by
Voobhees, J.
Passing any technical objections to the entry of this judgment, and considering the case upon its merits, it seems clear that the direction of the verdict was proper.
Liability was rested upon the fact that the two defendants were together carrying on the business and conducting the *550hotel. To prove it, the lease was offered. The clerk of the hotel testified that he was employed by Mrs. Jagmetty, from whom he received most of his instructions, but that her husband had once in a while given him orders, and had paid, him:
The defendants each testified that the husband had no connection with the business, which was entirely the wife’s, as was the capital employed therein. There was no attempt to contradict this proof. The testimony conclusively 'showed that the hotel was run exclusively by the wife. The effect of the lease was not to the contrary.
Whatever may have been the consequence of the necessary joinder of husband and wife, in an action for a tort committed by the wife before the passage of the statutes relating to married women, since the passage of those acts, the husband is not liable for the torts of his wife,'growing out of the conduct by her, of her own business, or arising from the management by her of her own separate property. ' It was so held by the Supreme Court in Wolff & Co. v. Lozier, 39 Vroom 103, and we approve the reasoning of that case on that point
The result is that the husband was not responsible for the injury received by the plaintiff, and the direction' of the verdict in the defendant’s favor was proper.
The judgment under review will be affirmed.
For affirmance — Ti-i-e Chief Justice, Garrison, Bergen, Vooritees, Minturn, Kalisci-i, -Bogert, Vredenburgh, Congdon, White, Trbaoy, JJ. 11.
For reversal — Swayze, Trencitard, Parker, Vroom. JJ. 4.